Citation Nr: 0831481	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type I, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefit sought on appeal.

In a January 2008 opinion, the Board remanded the claim for 
further development.  This claim is once again before the 
Board for appellate review.

In June 2008, the veteran offered testimony at a Board 
hearing before the undersigned at the Oakland RO.  A 
transcript of the hearing is in the claims file.

Entitlement to service connection for diabetes mellitus, type 
I, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The veteran is not currently diagnosed with diabetes 
mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
during service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  The Board notes that the veteran 
originally filed a claim for entitlement to service 
connection for diabetes mellitus (no type specified) in May 
1992, and that claim was denied.  A special review of the 
file was mandated in May 2004 because the veteran originally 
claimed his diabetes mellitus arose from herbicide exposure.  
A June 2004 rating decision again denied the veteran's claim, 
classifying his denial as one of diabetes mellitus, type I, 
as he was diagnosed with diabetes mellitus, type I, at that 
time.  Given that the review was based on his original claim 
the Board finds that it must exercise jurisdiction over the 
question of entitlement to service connection for diabetes 
mellitus irrespective of its classification.

The RO mailed a VCAA letter in October 2005.  The Board finds 
this letter provided adequate notice for VCAA purposes for 
his claim on appeal, as it addresses his claim for 
entitlement to service connection.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  The October 2005 VA correspondence provided 
notice of the information and evidence needed to substantiate 
and complete a claim.  VA did fail to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating decision 
in question for the claim on appeal.  Specifically, VA did 
not inform the veteran of how disability evaluations and 
effective dates are assigned until issuing correspondence in 
March 2006.  Any prejudice that failure caused was harmless, 
as the preponderance of the evidence is against the veteran's 
claim for service connection for diabetes mellitus type II, 
and any questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, providing the 
opportunity for a hearing, and, as warranted by law, 
affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

As explained above, the veteran originally filed a claim of 
entitlement to service connection for diabetes mellitus (no 
type specified) in May 1992.  The claim was denied.  A 
special review of the file was mandated in May 2004 because 
the veteran originally claimed his diabetes mellitus arose 
from herbicide exposure.  A June 2004 rating decision again 
denied the veteran's claim while only addressing entitlement 
to service connection for diabetes mellitus, type I.

The veteran subsequently appealed this decision and filed 
additional claims, including a separate claim for entitlement 
to service connection for diabetes mellitus, type II.  As 
noted, the Board has construed his original claim for 
diabetes mellitus in 1992, readjudicated in 2004, to be one 
for diabetes mellitus, type I and type II.  Therefore, the 
Board will address both claims.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
opinions, and hearing transcript.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claim file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The veteran contends that he developed diabetes mellitus soon 
after service.  He asserts that the condition resulted from 
his exposure to herbicides such as Agent Orange during his 
Vietnam service.  Service connection for specific diseases, 
including diabetes mellitus, type II, may be presumed if a 
veteran was exposed during service to certain herbicides, 
including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e).

Veterans who served on active duty in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975 shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R.   § 3.307(a)(6)(iii).  
Service records show that the veteran served in Vietnam from 
August 1970 to July 1971.  Thus, the veteran is presumed to 
have been exposed to an herbicide agent during service.

Significantly, service connection may not be granted without 
a competent medical diagnosis of a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of present disability there can be no valid 
claim).  In this case, there is no evidence to determine 
whether the veteran was diagnosed with diabetes mellitus, 
type II, following service.  The record contains two letters 
from his former physicians, but no records from his initial 
diagnosis are contained in the claims file.  This will be 
further developed on REMAND.

More significantly, because the veteran does not currently 
have diabetes mellitus type II, entitlement to service 
connection for diabetes mellitus, type II, is not 
established.  The record shows the veteran is currently 
diagnosed with diabetes mellitus, type I.  See November 2005 
VA examination, November 2007 letter from Dr. Kwiker.  The 
record also contains medical opinions that the veteran was 
diagnosed with diabetes mellitus, type II, in the late 1970's 
and early 1980's.  It is, however, not contested that the 
veteran currently has diabetes mellitus, type II.  The 
veteran agrees that he is presently diagnosed with only 
diabetes mellitus, type I.  See Board hearing transcript, p. 
8.  As service connection requires a current disability, and 
the veteran is not currently diagnosed with diabetes 
mellitus, type II, he is not entitled to service connection 
for diabetes mellitus, type II.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.


REMAND

The veteran argues that he was diagnosed with type II 
diabetes mellitus after service which has since changed or 
progressed to type I diabetes mellitus.  He argues that 
because he "had" diabetes mellitus type II after service, 
which is a presumptive disorder, and since he now has 
diabetes mellitus type I "due to" his previous illness, 
that service connection is in order.  

In light of the appellant's argument, and the medical 
evidence he has submitted in support of his claim, the Board 
finds that a medical opinion is needed to determine whether 
the veteran's current diagnosis of diabetes mellitus, type I, 
is related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1  The RO should obtain the veteran's 
records pertaining to his diabetes 
mellitus, from the Mather and Martinez VA 
facilities, including any records from his 
treating VA physician, Dr. Noth, from the 
time period from 1990 to present.  The RO 
should also obtain any opinions written by 
Dr. Noth in reference to the veteran's 
diabetes mellitus diagnoses.  The RO 
should also request records pertaining to 
treatment of the veteran's diabetes 
mellitus from the VA outpatient center in 
Sacramento, California for the period 
between 1982 and 1992.  All efforts to 
secure these records must be documented.

2.  Thereafter, the RO should forward the 
claims file to a VA endocrinologist.  The 
veteran's claims folder in its entirety 
must be made available to the examiner for 
review, including any newly obtained 
records.  Following that physician's 
review of the record, the examiner must 
opine whether it is at least as likely as 
not. i.e., is there at a 50/50 chance, 
that the veteran's diabetes mellitus, type 
I, is related to his active duty service.  
If the endocrinologist cannot offer an 
opinion without resorting to speculation, 
he or she must so state, and explain why 
speculation is required to reach the 
opinion offered.  After the examiner's 
review of the record, he or she must also 
address the following:

(a)  Is the veteran's claim 
that he was initially treated 
with insulin and allegedly went 
off insulin for eight years, 
determinative of the type of 
diabetes mellitus he previously 
had?

(b)  Is it possible for a 
person to simultaneously have 
both type I and type II 
diabetes mellitus?  

(c)  Can diabetes mellitus, 
type II, convert or progress to 
diabetes mellitus, type I? 

The examiner must address and comment 
on the opinions offered by Drs. 
Kwiker and Cutshell.  

Use by the examiner of the "at least 
as likely as not" language cited 
above is required.  A complete 
rationale for any opinion offered 
must be provided.  

3.  If the endocrinologist believes 
another VA examination is required to make 
the above determinations, such an 
examination must be conducted.  The 
veteran's claims folder in its entirety 
must be made available to the examiner for 
review.  The examination is to include a 
detailed review of the veteran's history 
and current symptoms and treatment of 
diabetes mellitus, as well as a 
comprehensive clinical evaluation.  All 
applicable diagnoses must be set forth.  
The new examiner must address the 
questions listed above.

4.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO should review all examination 
reports to ensure that they are in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

6.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


